Citation Nr: 1014367	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-27 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for residuals of bilateral hip 
replacement.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays,Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2007 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

According to correspondence dated in November 2009, the 
Veteran's appointed representative revoked its power of 
attorney to continue representing the Veteran.  He therefore 
wishes to represent himself in this matter.  

In February 2010, the Veteran and his spouse testified before 
the undersigned Veterans Law Judge sitting at the RO.  A copy 
of the hearing transcript is of record and has been reviewed.

When this claim was initially adjudicated, the Veteran had 
undergone arthroplasty of the right hip only; however recent 
VA medical evidence shows that the Veteran has undergone 
arthroplasty of the left hip as well.  Therefore, the Board 
has recharacterized the issue as reflected on the title page 
of this decision.  

Herein, the Board reopens the Veteran's service connection 
claim for residuals of bilateral hip replacement.  The 
reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2005 rating decision denied service 
connection for status-post right hip arthroplasty due to 
aseptic necrosis, and for aseptic necrosis of the left hip, 
claimed as secondary to the right hip disability; the Veteran 
did not file a timely appeal following appropriate notice, 
and that decision became final.

2.  Evidence received since the September 2005 rating 
decision raises a reasonable possibility of substantiating 
the service connection claim for residuals of bilateral hip 
replacement.

CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied service 
connection for status-post right hip arthroplasty due to 
aseptic necrosis, and for aseptic necrosis of the left hip, 
claimed as secondary to right hip disability, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005); currently, 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  Evidence received since the September 2005 rating 
decision is new and material, and the Veteran's service 
connection claim for residuals of bilateral hip replacement 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the Veteran's new and material evidence claim, the Board 
concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the Veteran's claim.  This is so 
because the Board is taking action favorable to the Veteran 
by reopening his service connection claim for residuals of 
bilateral hip replacement.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously- 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously-disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When determining whether 
a claim should be reopened, the credibility of the newly- 
submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Here, in April 2005, the Veteran initially filed a service 
connection claim for disabilities of the right and left hip.  

In September 2005, the RO denied service connection for 
status-post right hip arthroplasty due to aseptic necrosis, 
and for aseptic necrosis of the left hip, claimed as 
secondary to right hip disability.  The Veteran did not 
appeal such rating decision and it therefore became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005); currently, 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

In April 2007, the Veteran sought to reopen his service 
connection claims for right and left hip disabilities.  

Evidence in the claims folder at the time the September 2005 
rating decision was adjudicated included service treatment 
records and private medical evidence.  Service treatment 
records showed no complaints, treatment, or diagnoses 
pertinent to either hip.  The post-service evidence showed 
that the Veteran was diagnosed with aseptic necrosis of the 
right femoral head in July 2000, and as a result, underwent 
surgery to replace the hip joint.  The medical evidence also 
showed that the Veteran developed aseptic necrosis of the 
left hip in July 2000. 

The RO, in September 2005, denied the Veteran's service 
connection claim for right hip disability on the basis that 
it was not incurred or aggravated in service.  The RO denied 
the Veteran's service connection claim for left hip 
disability on the basis that it was not incurred or 
aggravated by service, nor was there evidence linking the 
left hip disability to the right hip disability, status-post 
arthroplasty. 

Evidence added to the claims folder since the adjudication of 
the September 2005 rating decision includes VA medical 
evidence, additional private medial evidence, the Veteran's 
contentions, and a hearing transcript.  Significantly, 
according to an April 2007 letter, Dr. Bright, a private 
physician, stated that the Veteran has severe arthritis of 
both hips and opined that "it is likely that the hip 
problems that he experienced with the right hip may well have 
been due to his service to this country while in the 
military."  The Board finds that this newly received 
evidence is material to the claim in that the opinion 
suggests a link between the right hip disability and service.  
Moreover, the Board notes that the Veteran testified that his 
hip problems are due to over 30 parachute jumps during 
service.  While the Veteran is not competent to medically 
link his hip disabilities to service, he is competent to 
report that he completed parachute jumps during service, and 
the Board notes that his DD-214 shows that he is in receipt 
of a Parachute Badge.  The receipt of such badge is material 
to the Veteran's claim, given that he attributes his hip 
disabilities to the residual effect of the parachute jumps.  
As such, the service connection claim for residuals of 
bilateral hip replacement is reopened and consideration may 
be given to the entire evidence of record without regard to 
any prior denial.  However, as will be discussed in greater 
detail below, further evidentiary development is necessary in 
connection with the now reopened claim.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of bilateral 
hip replacement, is reopened; to that extent, the appeal is 
granted.


REMAND

The Board, herein, has reopened the Veteran's service 
connection claim for residuals of bilateral hip replacement.  
As noted, the Veteran attributes his current residuals of 
right and left hip disabilities to parachutes performed 
during service, and he is in receipt of a Parachute Badge.

During his personal hearing, the Veteran identified 
outstanding medical records from the Durham VA Medical Center 
(VAMC), and the Community-Based Outpatient Clinic (CBOC) in 
Morehead City.  These VA records should be obtained.  

With regard to the etiology of his current hip disabilities, 
the Veteran has submitted an April 2007 letter from Dr. 
Bright, a private physician.  Such physician stated that the 
Veteran has severe arthritis of both hips and opined that 
"it is likely that the hip problems that he experienced with 
the right hip may well have been due to his service to this 
country while in the military."  

Given the current diagnosis of bilateral hip disability, the 
Veteran's contentions, and the April 2007 opinion, the Board 
finds that a VA examination and etiology opinion are 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims folder, records 
dated from July 2007 to the present from 
the VAMC in Durham, and the CBOC in 
Morehead City. 

2.  The RO/AMC should schedule the 
Veteran for an examination to determine 
the etiology of his residuals of 
bilateral hip replacement.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any currently 
diagnosed right and left hip disability 
is related to the Veteran's military 
service.  The examiner should reconcile 
any opinion with the service treatment 
records, the Veteran's receipt of a 
Parachute Badge, and the April 2007 
opinion from Dr. Bright.  The examiner 
should provide a comprehensive report, 
including a complete rationale for any 
conclusions reached.

3.  Upon completion of the above-
requested development, the RO/AMC should 
readjudicate the Veteran's service 
connection claim for residuals of 
bilateral hip replacement.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the Veteran should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


